ROBB, Associate Justice
(dissenting).
The four men who were indicted stole a ear find embarked on a criminal expedition. They drove into Maryland, where they remained about three-quarters of an hour. “On the way hack” appellant Crawford suggested that “they change the tags on the car and keep it for further use.” Near Sixth street and Rhode Island avenue the ear stopped because of lack of gasoline, whereupon the plan was evolved to hold up the gasoline station.
In my view, no error was committed in permitting the government to prove the circumstances leading up to and culminating in the murder. A large part of the evidence now objected to was admitted without exception, and the details were developed by appellant’s counsel during the cross-examination of the government’s witnesses. The guilt of appellant is clear, he has had a fair trial, and I think tho judgment should be affirmed.